Citation Nr: 0601915	
Decision Date: 01/23/06    Archive Date: 01/31/06

DOCKET NO.  03-05 252	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for Parkinson's disease.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel


INTRODUCTION

The veteran had active military service from June 1962 to 
February 1963.

This appeal to the Board of Veterans' Appeals (Board) arises 
from decisions of the New Orleans, Louisiana, Regional Office 
(RO) of the Department of Veterans Affairs (VA).  In a 
decision issued in January 2002, the RO denied service 
connection for Parkinson's disease.  Thereafter, the RO 
issued a decision in July 2002 confirming and continuing a 30 
percent rating for service-connected major depressive 
disorder.  

A hearing was held in January 2004 at the RO before the 
undersigned Veterans Law Judge.  A transcript of the 
proceeding is of record.  

In July 2004, the Board remanded the case to the RO via the 
Appeals Management Center (AMC), in Washington, DC, for 
additional development.  While the case was on remand, the RO 
issued a decision in November 2005, that increased the 
veteran's rating for major depressive disorder to 100 percent 
disabling.  This constitutes a full grant of the benefit 
sought on appeal, and accordingly, the issue of an increased 
rating for service-connected major depressive disorder is no 
longer before the Board on appeal.  


FINDING OF FACT

Parkinson's disease was not shown to be present in military 
service or during the first postservice year, and Parkinson's 
disease is not shown to be attributable to service or to a 
service-connected depressive disorder.  


CONCLUSION OF LAW

Parkinson's disease was not incurred in or aggravated by 
service nor may it be presumed to have been incurred in 
service, and it is not proximately due to, the result of, or 
aggravated by a service-connected disability.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.310 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Procedural Due Process, Preliminary Duties to Notify and 
Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable RO decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

VA satisfied its duty to notify by means of a May 2001 
letter, and subsequent letters dated through June 2005, from 
the RO to the appellant that were issued in connection with 
the RO's initial decision from which this appeal arose.  The 
letters informed the appellant of what evidence was required 
to substantiate the claim and of his and VA's respective 
duties for obtaining evidence.  The appellant was also asked 
to submit evidence and/or information in his possession to 
the RO.  

Note also that the May 2001 VCAA letter from the RO advising 
the claimant of his rights and responsibilities in VA's 
claims process predated the RO's January 2002 decision 
initially adjudicating his claim.  So the VCAA letter 
complied with the sequence of events (i.e., VCAA letter 
before initial adjudication) stipulated in decisions 
promulgated by the United States Court of Appeals for 
Veterans Claims.  

As for assisting him with his claim, the claimant's service 
medical records are on file, as are his VA medical records.  
The RO also obtained a copy of the veteran's disability 
determination by the Social Security Administration, with 
accompanying medical records.  There is no indication that 
other Federal department or agency records exist that should 
be requested.  Records from private treatment providers have 
also been obtained.  There is no indication that any 
pertinent evidence was not received, which is obtainable.  
Therefore, the duty to notify of inability to obtain records 
does not arise in this case.  

The Board finds that VA has secured all available evidence 
and conducted all appropriate development.  Hence, the Board 
finds that VA has fulfilled its duties under the VCAA.  

Legal Criteria

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein beyond its natural progression.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and an organic disease of 
the nervous system is manifest to a degree of 10 percent 
within one year from the date of termination of such service, 
such disease shall be presumed to have been incurred or 
aggravated in service, even though there is no evidence of 
such disease during the period of service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309.  

Service connection may also be granted for a disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be granted, as well, for disability 
that is proximately due to or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310(a).  This 
includes situations when there has been aggravation of a 
veteran's nonservice-connected condition that is proximately 
due to or the result of a service-connected disability, but 
the veteran shall be compensated only for the degree of 
disability over and above the degree of disability existing 
prior to the aggravation.  See, Allen v. Brown, 7 Vet. App. 
439 (1995).

Analysis

The veteran claims direct service connection for Parkinson's 
disease, stating that the condition stems from medications he 
was prescribed during service for mental illness; 
specifically, Tofranil, Thorazine and Amitril.  
Alternatively, he claims secondary service connection for 
Parkinson's disease as resulting from his service-connected 
depressive disorder, including medications prescribed for 
that condition.  

No neurological defects were noted in service medical 
records, including on clinical evaluation in October 1962 
when the veteran was admitted to hospitalization for 
treatment of psychotic depressive reaction.  

Postservice medical records include a November 1995 private 
neurologist's impression of rule out early Parkinsonism 
involving the left upper extremity.  Another private 
neurologist, in July 1997, reported that the veteran 
obviously had Parkinson's disease.  So even the earliest 
medical indication of Parkinson's disease was more than three 
decades after the veteran completed military service and long 
beyond the one year presumptive period for service connection 
for organic diseases of the nervous system.  

A VA neurologic examination was performed in October 2001.  
The examiner stated that the claims file had been reviewed.  
The veteran's history was obtained and clinical findings were 
recorded.  The examiner noted that the veteran was treated 
during service with Thorazine and Tofranil.  He stated that 
the veteran's Parkinson's disease was less likely than not 
related to his military service or to medications prescribed 
in service for depression.  He added that the onset of 
Parkinson's disease was more than two decades after service.  

Another VA neurologic examination was performed in August 
2004.  The examiner stated that the claims file had been 
reviewed.  The veteran's history was obtained and clinical 
findings were recorded.  The examiner noted the veteran had 
depression and had been treated, intermittently for many 
years, with Tofranil, Thorazine, and Amitril.  According to 
the examiner, being on dopamine-depleting medications such as 
Tofranil, Thorazine, and Amitril caused pseudoparkinsonism, 
which is a temporary phenomenon that usually resolves after 
the discontinuation of the medication.  He concluded that the 
veteran had Parkinson's disease, which had no correlation 
with his being in military service, nor any correlation with 
his being on Thorazine, Amitril, or Tofranil.  

The veteran provided numerous articles from medical websites, 
as well as selections from a newsletter for persons with 
Parkinson's disease.  Cumulatively, they relate that 
prolonged use of certain medications can lead to Parkinson's 
disease by interfering with the brain's metabolism of 
dopamine.  They describe properties of the medications 
Imipramine (Tofranil) and Chlorpromazine (Thorazine) and note 
that adverse effects of tricyclic antidepressants include 
tremors and Parkinson-like disorders, known as secondary 
parkinsonism.  They indicate that depression is often one of 
the first signs of Parkinson's disease and point out that 
people diagnosed with depression are three times more likely 
to develop Parkinson's disease later on in life.  

The Board does not dispute the validity of the treatise 
evidence in the form of documents from medical websites and 
from a newsletter for people with Parkinson's disease.  But 
this evidence does not indicate that, in the veteran's 
particular case, Parkinson's disease is attributable to any 
psychotropic medications he was prescribed during military 
service or that is attributable to his service-connected 
depressive disorder.  Rather, the treatise evidence merely 
raises the possibility that his Parkinson's disease had its 
onset during service or developed secondary to a service-
connected depressive disorder.  And this will not suffice.  
Instead, the treatise evidence must discuss generic 
relationships with a degree of certainty such that under the 
facts of this particular case there is at least a plausible 
causality based on objective facts rather than on 
unsubstantiated lay medical opinion.  See, e.g., Wallin v. 
West, 11 Vet. App. 509, 514 (1998).  See also Timberlake v. 
Gober, 14 Vet. App. 122, 130 (2000) (citing Hensley v. West, 
212 F.3d 1255, 1265 (Fed. Cir. 2000)).

In this case, two VA neurologists specifically determined 
that the veteran's Parkinson's disease is not related to his 
military service or to his service-connected psychiatric 
condition.  In reaching that assessment, the examiners 
specifically commented on and rejected the contended 
relationship between psychotropic medications prescribed for 
the veteran's depression and his current Parkinson's disease.  
The assessment of each examiner was supported by claims file 
review.  Their assessments are entitled to much greater 
probative weight than is the treatise evidence provided by 
the veteran.  

The veteran's assertion that Parkinson's disease had its 
onset in service or developed secondary to his service-
connected depressive disorder, including medications 
prescribed to treat depression, amounts to an opinion about a 
matter of medical causation.  There is no indication from the 
record that the veteran has medical training or expertise.  
As a lay person, he is not competent to offer a medical 
opinion regarding the diagnosis or etiology of a disorder.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The veteran 
asserts that he has never been on Amitril but that he was on 
Amytal.  Amytal is not shown to be a dopamine-depleting 
medication and there is nothing in the record to indicate 
that it causes or is in any way related to the development of 
Parkinson's disease.

For the reasons discussed above, the claim for service 
connection for Parkinson's disease must be denied.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the 
appellant's claim, that doctrine is not applicable in the 
current appeal.  38 C.F.R. § 3.102; Alemany v. Brown, 
9 Vet. App. 518, 519 (1996).  38 U.S.C.A. 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1991). 


ORDER

Service connection for Parkinson's disease is denied.



____________________________________________
Gary L. Gick
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


